UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
PORTUS SINGAPORE PTE LTD,

                       Plaintiff,         16cv6865 (JGK)

          - against -                     OPINION & ORDER

KENYON & KENYON LLP,

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     Portus Singapore PTE LTD (“Portus”) filed this lawsuit

against Kenyon & Kenyon LLP (“Kenyon”) for legal malpractice

under New York State law in connection with Kenyon’s

representation of Portus in prosecuting a patent application

before the United States Patent and Trademark Office (“USPTO”)

on behalf of Portus. Portus’s patent will expire on June 7, 2020

and Portus alleges that, but for Kenyon’s negligence, the patent

would have expired on December 29, 2023. Portus argues that

Kenyon’s negligence proximately caused damages equal to the

“lost” three-and-a-half year patent term. Kenyon now moves for

summary judgment pursuant to Federal Rule of Civil Procedure 56

and also moves to strike the reports and testimony of two of

Portus’s experts, Clare Cox, its liability expert, and Justin

Lewis, Portus’s damages expert. Portus moves to strike part of

the report and testimony of Kenyon’s expert, Robert Stoll.



                                    1
     For the reasons that follow, Kenyon’s motion to strike the

testimony and report of Portus’s experts is granted in part and

denied in part. Portus’s motion to strike part of Kenyon’s

expert’s report and testimony is denied. Kenyon’s motion for

summary judgment is granted.

                               I.

     The standard for granting summary judgment is well

established. “The Court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477

U.S. 317, 322–23 (1986); Gallo v. Prudential Residential Servs.,

Ltd. P’ship, 22 F.3d 1219, 1223 (2d Cir. 1994). “[T]he trial

court’s task at the summary judgment motion stage of the

litigation is carefully limited to discerning whether there are

any genuine issues of material fact to be tried, not to deciding

them. Its duty, in short, is confined at this point to issue-

finding; it does not extend to issue-resolution.” Gallo, 22 F.3d

at 1224. The moving party bears the initial burden of “informing

the district court of the basis for its motion” and identifying

the matter that “it believes demonstrate[s] the absence of a

genuine issue of material fact.” Celotex, 477 U.S. at 323. The

substantive law governing the case will identify those facts

                                2
which are material and “[o]nly disputes over facts that might

affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     In determining whether summary judgment is appropriate, a

court must resolve all ambiguities and draw all reasonable

inferences against the moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Summary

judgment is improper if there is any evidence in the record from

any source from which a reasonable inference could be drawn in

favor of the nonmoving party. See Chambers v. TRM Copy Ctrs.

Corp., 43 F.3d 29, 37 (2d Cir. 1994). If the moving party meets

its burden, the nonmoving party must produce evidence in the

record and “may not rely simply on conclusory statements or on

contentions that the affidavits supporting the motion are not

credible.” Ying Jing Gan v. City of New York, 996 F.2d 522, 532

(2d Cir. 1993); see also Scotto v. Almenas, 143 F.3d 105, 114–15

(2d Cir. 1998).

                               II.

     The following facts are undisputed unless otherwise noted.




                                3
        Portus Pty Ltd. is an Australian business entity formed in

1998. Def. 56.1 Stmt. ¶ 5.     1   On December 17, 1998, Portus Pty

Ltd., through its Australian patent counsel, Peter Treloar,

filed an Australian patent application for an invention,

originally conceived of by brothers Timothy and Cameron

Lindquist, that would allow a remote user to connect to his or

her home through a web browser in order to view, monitor, and

control devices within the home, such as security cameras. Id.

at ¶¶ 8, 9, 12. At all relevant times, Mr. Treloar was Portus’s

counsel for intellectual property matters in Australia. Id. at

¶ 10.

        On December 17, 1999, Portus filed an international

application under the Patent Cooperation Treaty (“PCT”), which

allowed Portus to apply for patents in, among other

jurisdictions, the United States and the European Union. Def.

56.1 Stmt. ¶¶ 13-14; Mem. Opp., Ex. M. On June 15, 2001, Mr.

Treloar sent Kenyon, a law firm located in the State of New

York, a 43-page fax, the cover page of which stated:

        Please proceed to enter the National Phase in the
        United States on behalf of our client and in
        accordance with the details shown on the attached
        sheet. We request you file this application by 17 June
        2001 and forward your report and invoice in due

1 In 2002, the plaintiff, Portus Singapore LTE, was formed and in 2003 it
became the parent entity to Portus Pty Ltd. Def. 56.1 Stmt. ¶ 6. The company
is referred to as “Portus” throughout this opinion for ease of reference.

                                       4
                   course. All charges for late filing of documents
                   should be included in your initial invoice. If there
                   are any documents requiring the execution of the
                   inventors or the applicant, please prepare and forward
                   such documents to us. In the absence of our specific
                   instructions please keep this application in force.
                   Kindly acknowledge receipt of these instructions by
                   facsimile immediately upon receipt.


Pl. 56.1 Stmt. ¶ 16; McCoy Decl., Ex. A-14. The heading of the

letter stated: “URGENT – DUE DATE: 17 June 2001.” McCoy Decl.,

Ex. A-14. The 43-page fax was the sole communication in 2001

from Mr. Treloar to Kenyon pertaining to the request to file a

patent application in the United States. Id. at ¶¶ 18-19.

According to Timothy Lindquist’s undisputed deposition

testimony, although Portus was aware that Mr. Treloar might

retain lawyers to pursue patent protection in jurisdictions

outside Australia, Portus was not directly involved in retaining

Kenyon. Id. at ¶¶ 21-23; McCoy Decl., Ex. A, at 56-57.

                   The same day, on June 15, 2001, Dervis Magistre, an

associate attorney working for Kenyon, filed a patent

application with the USPTO pursuant to 35 U.S.C. § 371 for

“Local and Remote Monitoring Using a Standard Web Browser.” Def.

56.1 Stmt. ¶ 24; McCoy Decl., Ex. A-15.                           2   On June 19, 2001, Mr.


2       A        “national stage” application    under 35    U.S.C. § 371 is one means by which a
U   n    i   t   ed States application can be    filed in    connection with an international
a   p    p   l   ication under the PCT. A con   tinuation    bypass application filed under 35
U   .    S   .   C. § 111 is another means of    filing a    United States patent application in
c   o    n   n   ection with an international    applicat   ion under the PCT. Although there
                                                      5
Magistre wrote to Mr. Treloar confirming that “[w]e have entered

the National Phase in the United States with respect to the

above-reference PCT application.” Pl. 56.1 Stmt. ¶ 25; McCoy

Decl., Ex. A-15. Also on June 19, 2001, James Rosini, an

attorney for Kenyon, signed and sent to Portus a letter titled

“Legal Representation for PORTUS PTY LIMITED.” McCoy Decl., Ex.

E-4. The letter set out Kenyon’s billing policies, discussed

insurance matters, and stated, among other things, that Kenyon

“practices only intellectual property law” and are “U.S.

counsel, and that while we may sometimes provide informal



are many technical differences between the two, for purposes of this case the
relevant differences concern the ways the two applications relate to the
American Inventors Protection Act of 1999 (“AIPA”). The AIPA was enacted on
November 29, 1999. Among other things, the Act provides that a patent term
can be adjusted beyond the usual twenty-year patent term, as measured from
the date of filing the patent application, based on delays in granting the
application that are due to the failures of the USPTO. 35 U.S.C. § 154(b).
Under the AIPA, patents issued on applications filed on or after the
effective date of May 29, 2000 are eligible for a patent term adjustment if
there was more than a three-year delay in issuing a patent from the date the
application was filed under 35 U.S.C. § 111 or 35 U.S.C. § 371 until the date
the USPTO acts with respect to the application. 37 C.F.R. § 1.702(b); 37
C.F.R. § 1.703(b) (describing the method of calculating adjustment periods
for applications filed under 35 U.S.C. § 111 or 35 U.S.C. § 371). The delay
does not include time spent, among other things, by the USPTO examining the
patent after a notice of rejection. 37 C.F.R. § 1.702(b)(1). See n.5 infra. A
35 U.S.C. § 371 application filed after May 29, 2000 that is the national
stage of a PCT application that predates May 29, 2000, as is the case here,
will not be able to take advantage of the AIPA patent term adjustment because
the filing date of the patent filed under 35 U.S.C. § 371 will be the date of
the PCT application. MPEP § 1893.03; 35 U.S.C. § 363. A 35 U.S.C. § 111
application filed after May 29, 2000 that is a continuation of an
international patent under 35 U.S.C. § 120 will have a filing date based on
the date the bypass continuation application is filed with the USPTO. 37
C.F.R. § 1.53(b).

                                      6
general advice regarding intellectual property protection in

other countries, we and you must both rely on the advice and

opinions of practitioners in those other countries for legal

advice.” Id.   3


      After Kenyon filed the Section 371 application in June

2001, the USPTO did not act on the application until January 19,

2005, more than three years after the application was filed in

June 2001, at which point Kenyon received a non-final office

action with respect to the patent application. Stoll Rpt. (McCoy

Decl., Ex. G-2) at 18. Following the non-final action, Kenyon

continued to prosecute the patent by responding to the non-final

office action. Id. In 2006, there a final office action issued




3 At oral argument, counsel for the plaintiff stated that this letter never
reached Portus. There is no evidence in the record that the Rosini letter did
in fact reach Portus or any of Portus’s representatives.

                                      7
from the USPTO. Id.                   4   Following these rejections, Kenyon continued

to prosecute the patent application.                                     5


          Eventually, in August 2014, it became apparent to Kenyon

that the USPTO was going to issue Portus its United States

Patent. Id. at ¶ 35. On August 12, 2014, Timothy Lindquist, then

a representative of Portus, received the following email from a

Kenyon attorney, Aaron Grunberger:

          Hi Tim,
          I have been looking into what we can do to get you
          some extra patent term. This is a long shot, but we
          may be able to file a petition under 37 CFR 181 to
          convert your application from a ‘national stage’ of
          the PCT under 35 USC 371 to a regular U.S. patent
          application claiming benefit as a continuation of the
          PCT application under 35 USC 111 and 120. If we can


4 “ A n o n f i n a l o f f i c e a c t i o n r a i s e s a l e g a l p r o b l e m a b o u t y o u r a p p l i c a t i o n f o r

the first time. You must respond to this letter within six months from the
date it issues. If your response satisfied each legal problem in the nonfinal
office action and doesn’t raise any new problems, your application will
proceed toward registration. If your response doesn’t satisfy each problem
and doesn’t raise any new problems, you will be sent a final office
action. . . A final office action raises a legal problem about your
application for the last time. . . When you receive a final office action,
it’s your last opportunity to file a response during the application process.
If your response satisfied each legal problem in the final office action,
your application will proceed toward registration.” Responding to office
actions, https://www.uspto.gov/trademarks-maintaining-trademark-
registration/responding-office-actions (last accessed, Feb. 21, 2020).

5 The time following the initial non-final rejection until the issuance of the
patent in this case would not qualify as delay caused by the USPTO that could
be added to the patent term as an adjustment under the AIPA because that re-
examination was carried out pursuant to 35 U.S.C. § 132(b). That time is
excluded from calculating the patent term adjustment under the AIPA. 37
C.F.R. § 1.702(b)(1). Thus, only the time from the application in June 2001
until the non-final rejection on January 10, 2005 would constitute the delay
caused by the USPTO that could be tacked on to the end of the patent term
under the AIPA in this case.

                                                                8
     get this petition granted, the patent term adjustment
     rules which went into effect May 29, 2000 would apply
     to your application, which potentially can add a
     significant percentage of term (I have not yet done
     the calculation). Please let me know if you would like
     us to continue to look into this course of action. If
     so, it should be done as soon as possible.

Id. at ¶ 36; Colbert Decl., Ex. H-1 (McCoy Decl., Ex. H).

Following the email of August 12, 2014, there were further

communications between Portus and Kenyon discussing the

possibility of filing a petition to convert the original patent

application from an application filed under 35 U.S.C. § 371 to

an application filed under 35 U.S.C. § 111, as well as the basis

for the petition, its chances of success, what it might achieve

for Portus, and the costs associated with such a petition. Pl.

56.1 Stmt. ¶ 37; McCoy Decl., Ex. A-75. In one of these

communications, Grunberger stated to Lindquist that he thought

an additional three-and-a-half years of patent term could be

obtained if the petition was granted by providing the patent

with a patent term adjustment under the AIPA. McCoy Decl., Ex.

A-75; Mem. Opp., Ex. D-8.

     On August 29, 2014, acting on Portus’s authorization,

Kenyon filed a petition with the USPTO attempting to convert the

national stage application filed in June 2001 into a bypass

continuation application. Pl. 56.1 Stmt. ¶¶ 38-39.




                                9
     On September 18, 2014, the USPTO denied the petition to

convert the Section 371 application into a Section 111

application. Pl. 56.1 Stmt. ¶ 40; Mem. Opp., Ex. L, at 3. The

USPTO noted that the patent statutes and regulations do not

specifically provide for a conversion from a Section 371

application to a Section 111 application, and therefore such a

petition would be granted only on a showing of “sufficient

cause, e.g. the loss of the right to obtain a patent on the

claimed subject matter, where no other remedy is available.”

Mem. Opp., Ex. L, at 2. The USPTO found that Kenyon had not

demonstrated sufficient cause in the petition that Kenyon

prepared because the “applicant’s right to obtain a patent on

the claimed subject matter has not been foreclosed” and the

“applicant had the ability to file a continuing application

[under 35 U.S.C. § 111] claiming benefit of the international

application, which would have secured the desired patent term

adjustment rights.” Id. at 3. The USPTO noted that the

“applicant’s own failure to avail himself of this option cannot

reasonably be considered grounds for relief,” and that such a

request to convert “should have been made within a reasonable

time after the mailing of the non-final rejection on 10 January

2005” instead of the “more than nine years after applicant was

aware of a potential patent term adjustment issue.” Id.

                               10
     On December 16, 2014, the USPTO issued Portus a United

States Patent for its invention, US Patent 8,914,526 B1 (the

“’526 patent”), as a national stage patent under 35 U.S.C.

§ 371. Pl. 56.1 Stmt. ¶ 41; Mem. Opp., Ex. J-3. When the patent

was issued, 173 days of additional patent term was granted by

the USPTO, based on an adjustment available to patent

applications with a filing date prior to the effective date of

the AIPA, thus giving the ‘526 patent an expiration date of June

7, 2020. Pl. 56.1 Stmt. ¶¶ 42-43.

     Portus’s Australian patent application, which had been

pending since 1998, was granted in 2003. Id. at ¶ 27; McCoy

Decl., Ex. A, at 84. From the time the Australian patent was

granted, Portus has neither brought an action to enforce its

patent rights in Australia, nor entered into any licensing

agreements for its patent. Pl. 56.1 Stmt. ¶¶ 30-31. Portus later

found an investor in Singapore through a government-run program

and engaged in commercialization trials and joint development

programs. Id. at ¶ 32. The engagements were not substantial

enough to allow Portus to begin large-scale commercial

production of its invention patented in Australia, which

required several hundred thousand dollars. Id. at ¶ 33. In 2012,

Portus decided to abandon its attempts to commercialize its




                                11
invention through production and instead decided to focus on

“monetizing” its intellectual property. Id. at ¶ 34.

            In 2015, Portus engaged a law firm to monetize the ‘526

patent through license sales and enforcement actions. Id. at ¶

49. In 2016, Portus received $150,000 for the sale of three sub-

licenses for use of the ’526 patent to Apple, Comcast, and

Cisco. Id. at ¶ 47. After the issuance of the United States

Patent, Kenyon declined to represent Portus in an enforcement

campaign on a contingent fee basis. Id. at ¶ 51. Through its

retained United States patent enforcement counsel, Portus has

now instituted four enforcement actions in United States courts,

one of which resulted in a $100,000 infringement settlement with

Zmodo with additional money to be paid to Portus in the event

that additional infringing revenue beyond $5 million was

identified before the expiration of the ‘526 patent. Id. at

¶¶ 47, 53. The other three enforcement actions were pending at

the time this motion was filed. Id. at ¶ 53.                                  6


            On August 31, 2016, Portus filed this legal malpractice

suit under New York law against Kenyon, properly invoking this

Court’s diversity jurisdiction under 28 U.S.C. § 1332. Portus


6       Subsequent       to        oral       argument, Portus notified the Court that it has settled
t   h   e remainin   g     t   h   ree    e   nforcement actions with SimpliSafe, Vivint, and AT&T
D   i   gital Life   .     D   k   t. N   o   s. 155, 156. Counsel for the plaintiff represented that
t   h   e total su   m     o   f    mon   e   y to be paid to Portus from the four settlement
a   g   reements t   o   ta    l   s $5   1   0,000. Dkt. No. 155.

                                                               12
contends that Kenyon’s professional negligence resulted in a

loss of three-and-a-half years of patent term for the ‘526

patent. Instead of expiring on June 7, 2020, it would have

expired on December 29, 2023 had Kenyon done what Portus alleges

was required by the standard of care owed by lawyers to their

clients, namely advising Portus of its options prior to filing

the patent application on June 17, 2001 or filing a bypass

continuation application pursuant to 35 U.S.C. § 111 in 2001 to

obtain the benefit of the additional patent term under the AIPA.

                                  III.

     To succeed on a claim for legal malpractice in New York, a

plaintiff must prove three elements: “(1) that defendant was

negligent; (2) that defendant’s negligence was the proximate

cause of the claimed injury; and (3) that plaintiff suffered

actual and ascertainable damages.” Diamond v. Sokol, 468 F.

Supp. 2d 626, 632 (S.D.N.Y. 2006) (quotation marks and citation

omitted). Kenyon argues that no reasonable juror could find that

Portus has proved the first and third elements of legal

malpractice. Kenyon is correct.

                                   A.

                                   1.

     In order to demonstrate that a lawyer was negligent “a

plaintiff must show that an attorney failed to exercise the

                                   13
ordinary reasonable skill and knowledge commonly possessed by a

member of the legal profession” and that “the attorney’s breach

of this professional duty caused the plaintiff’s actual

damages.” McCoy v. Feinman, 785 N.E.2d 714, 718-19 (N.Y. 2002)

(internal quotation marks and citations omitted). “What

constitutes ordinary and reasonable skill and knowledge cannot

be fixed with precision, but should be measured at the time of

representation.” Darby & Darby, P.C. v. VSI Intern., Inc., 739

N.E.2d 744, 747 (N.Y. 2000). Generally, “ordinary and reasonable

skill” is determined by looking to standards of legal practice

in the State of New York. See, e.g., Sokol, 468 F. Supp. 2d at

637 (discussing New York law practice commentary). Moreover,

“[a]n attorney may not be held liable for failing to act outside

the scope of a retainer.” Attallah v. Milbank, Tweed, Hadley &

McCloy, LLP, 93 N.Y.S.3d 353, 356 (App. Div. 2019).

     In AmBase Corp. v. Davis Polk & Wardwell, 866 N.E.2d 1033,

1035 (N.Y. 2007), following the liquidation of its parent

company, the plaintiff corporation AmBase assumed primary

liability for the parent corporation’s federal income taxes and

secondary liability for all other liabilities. Following

liquidation, the Internal Revenue Service (“IRS”) found the

parent company liable for six years’ worth of withholding taxes,

which would be imputed to AmBase under the liquidation

                               14
agreement. Id. AmBase retained Davis Polk “to represent [it] as

agent for [the parent corporation] to resolve the tax issues

currently before” the IRS. Id. at 1037. Davis Polk then

successfully challenged in the Tax Court the IRS’s determination

that AmBase was liable. Id. at 1035. AmBase then turned around

and sued Davis Polk for legal malpractice on the ground that

Davis Polk had failed to advise AmBase that AmBase was only

secondarily liable for payment of taxes. Id. AmBase alleged that

although it ultimately prevailed in the Tax Court, Davis Polk’s

negligence forced AmBase to maintain a multi-million-dollar loss

on its books, thereby creating an appearance of insolvency that

resulted in lost business opportunities. Id. at 1036.

     The New York Court of Appeals noted that the plain language

of the retainer agreement “indicates that Davis Polk was

retained to litigate the amount of tax liability and not to

determine whether the tax liability could be allocated to

another entity.” Id. at 1037. Noting that “the issue whether

plaintiff was primarily or secondarily liable for the subject

tax liability was outside the scope of its representation,” the

court held that the “defendants exercised the ordinary

reasonable skill and knowledge commonly possessed by a member of

the legal profession when they focused their efforts on the

controversy between AmBase and the IRS – the subject of the

                               15
retainer agreement – resulting in a most favorable outcome,

which was publicly praised by AmBase principals.” Id.

      Similarly, in Milbank, Tweed, the law firm agreed in its

engagement letter to represent the plaintiff “to investigate and

consider options that may be available to urge administrative

reconsideration” of the plaintiff’s expulsion from the New York

College of Osteopathic Medicine. 93 N.Y.S.3d at 355. The

Appellate Division of the Supreme Court affirmed the dismissal

of the plaintiff’s complaint that had alleged malpractice on the

ground that Milbank, Tweed did not actually negotiate the

plaintiff’s readmission to the school. Id. at 356. The court

reasoned that an attorney cannot be held liable for failing to

act outside the scope of a retainer and that negotiation with

the school went beyond the stated scope of the agreement letter.

Id.

      Davis Polk and Milbank, Tweed stand for the proposition

that the failure by a lawyer to take actions outside the scope

of that lawyer’s representation of a client cannot form the

basis of a legal malpractice suit.

      This case is substantially similar to Davis Polk and

Milbank, Tweed. The parties do not point to any formal retainer

or contract that spelled out the engagement between Kenyon and

Portus. Rather, the “scope” of the engagement between Portus and

                                16
Kenyon was set out in the communications between Kenyon and

Portus’s agent, Mr. Treloar. Mr. Treloar’s communication, faxed

to Kenyon on June 15, 2001, instructed Kenyon “to enter the

National Phase in United States on behalf of our client and in

accordance with the details shown on the attached sheet.” McCoy

Decl., Ex. A-14.         7   Mr. Treloar instructed Kenyon to file the

application by June 17, 2001 and alerted Kenyon that this due

date was “URGENT.” Id. Mr. Treloar further stated that “[i]n the

absence of our specific instructions please keep this

application in force.” Id. (emphasis added).

            The scope of Kenyon’s initial engagement in 2001 was thus

limited to the narrow task of “enter[ing] the National Phase in

United States” of the international patent application and to

keep the application in place absent further instructions from

Portus.       8   Acting on these instructions, Kenyon then filed an


7 At oral argument of the present motions, Portus stated that the phrase
“national phase” is vague. However, Portus acknowledged that a “national
phase” could not, in any event, refer to an application made under 35 U.S.C.
§ 111 and that the direction to enter the “national phase” was most
reasonably interpreted as a direction to file an application under 35 U.S.C.
§ 371. Tr. at 21.

8    At    oral argument, counsel for the plaintiff suggested that the Rosini
l   ett   er, although it was never received by Portus, is nevertheless instructive
o   n t   he scope of representation between the parties. Namely, plaintiff’s
c   oun   sel argued that by acknowledging that Kenyon was United States patent
c   oun   sel and therefore unable to consult on non-United States patent matters,
K   eny   on was implicitly noting that its role in advising Mr. Treloar on United
S   tat   es patent matters encompassed giving advice possibly outside the scope
s   ugg   ested by the narrower direction to enter the “national phase” of Portus’s
i   nte   rnational patent. Portus’s argument stretches the meaning of the Rosini
                                            17
application for the national stage of the international patent

application under 35 U.S.C. § 371 on that same day, June 15,

2001, two days before the deadline to file an application with

the USPTO in connection with Portus’s international patent.

      Portus’s claim of malpractice against Kenyon fails because

Kenyon did exactly what it was required to do in its engagement:

Kenyon filed an application pursuant to 35 U.S.C. § 371 within

two days and Kenyon kept the application in force and prosecuted

the application until it was granted in December 2014.

      Portus argues that Kenyon committed malpractice because

Kenyon failed to advise Portus in June 2001 that Portus would

benefit if Kenyon filed an application under 35 U.S.C. § 111

rather than under 35 U.S.C. § 371 in the event that the USPTO

extensively delayed consideration of the application by more

than three years. If such a delay occurred, Portus would then be

eligible for a patent term adjustment under the AIPA. However,

this advantage was entirely speculative and dependent on the

subsequent extensive delay by the USPTO of more than three years

between the filing of the application in June 2001 and the

initial non-final action in January 2005. Nevertheless, Portus

claims that Kenyon’s failure to advise Portus of the possible


letter beyond its natural meaning and the letter does nothing to displace or
modify the scope of the engagement as expressed in Mr. Treloar’s letter to
Kenyon on June 15, 2001.

                                      18
advantage of a 35 U.S.C. § 111 filing in June 2001 was

malpractice.

     The only advantage that Portus points to from filing a 35

U.S.C. § 111 application rather than a 35 U.S.C. § 371

application in June 2001 is the extended patent term if the

USPTO delayed in approving the patent application by more than

three years. But that advantage was entirely theoretical in June

2001 before any application had been filed. Portus points to no

comparable case where an attorney was required to go beyond the

limits of an engagement and advise a client about theoretical

advantages of another course of action that were based on

unknown future contingencies.

     Portus’s argument fails because there was nothing about the

June 2001 engagement that required Kenyon to advise Portus about

the theoretical advantages of another application, advantages

that would accrue to Portus only in the event, which was

entirely speculative in June 2001, that the USPTO delayed

consideration of the patent application by more than three

years. While it is true that a lawyer can be held liable for

withholding facts that are “relevant to the client’s decision to

pursue a given course of action,” Spector v. Mermelstein, 361 F.

Supp. 30, 39-40 (S.D.N.Y. 1972), aff’d, 483 F.2d 474 (2d Cir.

1973), it is also true that “an attorney is not held to a

                                19
standard of ‘infallibility’ and the ‘perfect vision of

hindsight’ is an unreliable test for determining the past

existence of legal malpractice.” Nomura Asset Capital Corp. v.

Cadwalader, Wickersham & Taft LLP, 889 N.Y.S.2d 506(Table), at

*11 (Sup. Ct. 2009) (internal citations omitted).

     Kenyon carried out its representation of Portus as

requested by Portus and successfully prosecuted the patent after

the non-final and final action by the USPTO until the USPTO

eventually granted Portus a patent in December 2014. Just as in

Davis Polk and Milbank, Tweed, the scope of the agreement

between the parties in this case did not impose upon the

defendant an obligation to advise the plaintiff about matters

outside the scope of that representation. In particular, Kenyon

had no free-standing obligation separate and apart from the

scope of the engagement to advise Portus about the drawbacks and

advantages associated with a continuation bypass application and

a national stage application in June 2001 when Portus retained

Kenyon. Portus retained Kenyon for the very narrow purpose of

entering the national phase in the United States of Portus’s

international application and keeping that application in force

until instructed otherwise. See Davis Polk, 866 N.E.2d at 1037

(“Thus, the issue whether plaintiff was primarily or secondarily




                               20
liable for the subject tax liability was outside the scope of

its representation.”).

     The cases that Portus cites in support of its contention

that Kenyon was negligent in failing to advise Portus adequately

after being contacted on June 15, 2001 prior to filing a patent

application with the USPTO are inapposite.

     In French v. Hogan, 619 N.Y.S.2d 406, 407 (App. Div. 1994),

the plaintiff had entered into a contract to purchase a

residence and employed the defendant attorney to represent her

in connection with the transaction. In affirming the denial of

summary judgment to the defendant, the court noted that “there

remains an unresolved factual issue as to whether, if timely

advised of the existence of the restrictive covenant, plaintiff

could have avoided at least a significant portion of her alleged

damages” incurred when she converted the property from a

residence to a bed and breakfast following her purchase. Id.

     In French, the plaintiff did not receive everything that

she sought under the engagement with her attorney because the

building she purchased had a covenant preventing her from

putting the building towards her intended use. In this case,

unlike in French, it is undisputed that Portus received what it

requested of Kenyon in June 2001, namely that Kenyon enter the

national phase of Portus’s application by filing an application

                               21
under 35 U.S.C. § 371 and that Kenyon keep the application in

place unless Portus told Kenyon to do otherwise. Kenyon

performed as requested, leading to the successful prosecution of

the patent application when it was granted in December 2014.

     In the other case cited by Portus, Estate of Nevelson v.

Carro, Spanbock, Kaster & Cuiffo, 686 N.Y.S.2d 404 (App. Div.

1999), the plaintiff corporation Sculptotek was created upon the

advice of the defendant lawyer for the purposes of organizing

the financial affairs of a famous sculptor, Louise Nevelson.

After Nevelson’s death, the IRS determined that the corporation

was a sham entity and that the corporate assets should be part

of the sculptor’s estate. The determination was based in part on

the lack of compensation to Nevelson for her artwork. The

Appellate Division found that the attorney could be liable for

malpractice for failing to advise their clients of the adverse

consequences under the plan they recommended.

     In Nevelson, the defendants failed to advise the plaintiffs

on a central aspect of the plan that the defendants were

retained to implement, namely the construction of a corporate

structure that would survive an IRS audit. In this case, unlike

in Nevelson, Kenyon did everything that Portus asked it to do in

June 2001.




                               22
     Rather, this case is governed by Davis Polk and Milbank,

Tweed, not by French and Nevelson, on the question whether

Kenyon was required to advise Portus about possible advantages

and disadvantages of the agreement between the parties in June

2001. In this case, as in Davis Polk and Milbank, Tweed, there

is no negligence when a lawyer performs under an agreement but

fails to advise the client on a matter that falls outside the

scope of the agreement, when the client received what it

contracted to receive as spelled out in the engagement.

     On the undisputed facts of this case, no reasonable juror

could conclude that Kenyon was negligent when it failed to

advise Portus in June 2001 about the advantages and drawbacks

associated with filing a patent application under 35 U.S.C.

§ 111 and 35 U.S.C. § 371 when the engagement between Portus and

Kenyon was limited to Kenyon’s entering the “national stage” of

Portus’s international patent, which Portus agrees is most

reasonably interpreted as filing an application under 35 U.S.C.

§ 371.

                               2.

     With respect to Portus’s second theory of negligence,

Portus has failed to show that Kenyon acted negligently when it

filed a 35 U.S.C. § 371 application on behalf of Portus in June

2001 rather than a 35 U.S.C. § 111 application because no

                               23
reasonable juror could find that Portus failed to exercise the

ordinary reasonable skill of a New York lawyer filing a patent

application in June 2001.

      In 2001, the most commonly used method of filing a patent

with the USPTO related to an international patent application

was a national stage application under 35 U.S.C. § 371. As

reported by Kenyon’s expert, Robert Stoll, a former Commissioner

of Patents with the USPTO, statistics generated by the USPTO

indicate that of the patent applications filed on or after May

29, 2000 related to an international application filed before

May 29, 2000, 38,529, or a little over 87%, were filed as

national stage applications while 5,748, or a little less than

13% were filed as bypass continuation applications.          9   McCoy Decl.,


9 In its motion to strike part of the defendant’s expert testimony, Portus
objects to the use of these statistics, which were obtained from the USPTO by
Stoll in a Freedom of Information Act (“FOIA”) request made on June 11, 2019.
Portus objects that the statistics are allegedly unreliable and inadmissible
hearsay. Portus’s argument fails for several reasons. First, the statistics
were obtained through a FOIA request from a public office, the USPTO, and are
therefore admissible under Federal Rule of Evidence 803(8), an exception to
the hearsay rule for public records. See Wye Oak Tech., Inc. v. Republic of
Iraq, No. 10-cv-1182, 2019 WL 4044046, at *15 n.8 (D.D.C. Aug. 27, 2019).
Portus has not carried its burden, as the party opposing admissibility under
Rule 803(8), of showing that the statistics generated by the USPTO and the
email sent to Stoll were not trustworthy. See Bridgeway Corp. v. Citibank,
201 F.3d 134, 143 (2d Cir. 2000) (discussing then-Rule 803(8)(C)). Portus’s
allegation that the statistics are untrustworthy simply because the USPTO
worker who prepared the statistics at one time worked for Stoll is entirely
unsubstantiated. Second, Stoll was entitled to rely on the data to come to
the expert conclusion that “the filing of a national stage application for
the Portus Australian patent on June 15, 2001 was consistent with good and
accepted professional practice for patent prosecutors admitted to practice
before the USPTO in June, 2001.” McCoy Decl., Ex. G, ¶ 12. Fed. R. Evid. 703;
                                      24
Ex. G-3. Moreover, national stage applications filed under 35

U.S.C. § 371 have reduced filing fees and more streamlined

application procedures as compared to bypass continuation

applications filed under 35 U.S.C. § 111. For example, there is

no need to refile documents with the PTO that have been filed in

accordance with the PCT when filing an application under 35

U.S.C. § 371. Stoll Rpt. at 13-14. Additionally, the primary

benefit of a bypass continuation application identified in this

case by Portus – the possibility of availing itself of the

patent term adjustment provisions in the AIPA – would not have

been immediately foreseeable to Kenyon at the time because “[n]o

one can anticipate the delay caused by the USPTO when filing an

application.” Id. at 15. As Stoll’s report makes clear, term

adjustment protections are but one of many factors to be

considered by an applicant when choosing to file either a

national stage application or a continuation bypass application.

Id. As Stoll stated in his report, “[t]he standard of care for a

reasonable patent prosecutor practicing before the USPTO in

[2000 to 2002] was to file a national stage application rather

than a bypass continuation application.” Id. For these reasons,




Gussack Realty Co. v. Xerox Corp., 224 F.3d 85, 94-95 (2d Cir. 2000) (per
curiam). The motion to strike that portion of Stoll’s expert testimony is
denied.

                                      25
Kenyon’s actions were objectively reasonable from the vantage

point of June 2001.

     Portus’s reliance on the 2014 USPTO opinion denying

Kenyon’s petition to convert the patent application into a

bypass continuation application to demonstrate that Kenyon

should have filed an application under 35 U.S.C. § 111 in June

2001 is misplaced. The USPTO correctly stated in the opinion

denying the petition to convert in 2014 that filing a Section

111 application in 2001 “would have secured the desired patent

term adjustment rights.” Mem. Opp. Ex. L, at 3. But the question

under New York law is not whether, with the benefit of

hindsight, filing a Section 111 may have generated a more

preferable outcome for Portus. See Sklover & Donath, LLC v.

Eber-Scmid, 897 N.Y.S.2d 62, 63 (App. Div. 2010) (dismissing a

claim for legal malpractice when “[t]he allegations that

plaintiff’s decisions were unreasonable are based on

hindsight”). It is irrelevant in this case that the USPTO stated

in 2014 that Kenyon could have acted differently in 2001 because

the USPTO made that statement solely with the benefit of

hindsight, knowing that there had been a multi-year delay from

2001 until the non-final office action in January 2005, and the

USPTO did not purport to suggest that the course of action taken

by Kenyon in June 2001 was unreasonable when considered in the

                               26
context of the circumstances as they were known to Portus and

Kenyon in June 2001.

      In opposing summary judgment and arguing that Kenyon was

negligent in not filing an application under 35 U.S.C. § 111 in

June 2001, Portus offers the expert testimony of Clare Cox.            10


Cox’s testimony is, in substance, that “given the drastic AIPA

10 Kenyon moves to strike Cox’s expert testimony under Federal Rule of
Evidence 702 because she lacks qualifications and she rejected the correct
standard of care when forming her opinions, namely a standard of care based
on the practice of law in New York. However, Cox’s background as a lawyer
admitted to practice before the USPTO since 2001 and familiar with patent law
qualifies her qualified to testify in this matter about differences between a
35 U.S.C. § 111 and a 35 U.S.C. § 371 patent application and respective
benefits. See Stagl v. Delta Air Lines, Inc., 117 F.3d 76, 81 (2d Cir. 1997)
(“In admitting expert testimony, a trial court must determine whether the
expert’s reasoning and methodology can appropriately be applied to the facts
of the case before it.”); Keenan v. Mine Safety Appliances Co., No. CV-03-
0710, 2006 WL 2546551, at *2 (E.D.N.Y. Aug. 31, 2006) (“The qualifications
necessary to testify as an expert are minimal . . . [D]isputes about an
expert’s credentials go to the weight, not the admissibility, of [her]
testimony.”) (citations omitted). Moreover, the deposition testimony upon
which Kenyon relies to argue that Cox applied the incorrect standard of care
in this case does not establish that Cox’s expert testimony rested on
improper bases. See Cox. Tr. 60-61. Cox correctly “presume[d] that it would
be New York law” that would ultimately apply to this legal malpractice action
but explained that it was relevant how “a reasonably careful patent attorney
practicing anywhere in the United States would have [acted]; because this is
practiced in front of the PTO.” Id. at 61. New York law clearly governs this
case but Cox is correct that it is relevant to the analysis of legal
malpractice before the USPTO under New York law to examine how lawyers across
the nation practiced before the USPTO, a federal forum, in 2001. See Canavan
v. Steenburg, 566 N.Y.S.2d 960, 962 (App. Div. 1991) (“In our view, while not
stating specifically the standard of skill of an attorney practicing at an
acceptable level in this State, plaintiffs’ expert testimony, setting forth
requirements for ‘any attorney’, was sufficient to establish a prima facie
case for malpractice.”). Kenyon’s own expert, Robert Stoll, relies on
statistics pertaining to filings before the USPTO that do not distinguish
between those made by New York lawyers and those practicing out-of-state. The
objections raised by Kenyon pertain to the weight of Cox’s testimony, not its
admissibility. The expert testimony and report of Cox are admissible and the
motion to strike Cox as an expert is denied.

                                      27
overhaul to the patent laws, any reasonably prudent patent

prosecution attorney would have investigated its effect on its

existing patent applications and taken appropriate or corrective

action as necessary and, more specifically, whether receiving a

new application date and the ability to receive a patent term

adjustment would benefit applicable clients.” Cox Rpt., at 3-4

(Dkt. No. 122, at 6-7). It is Cox’s opinion that if Kenyon had

acted reasonably in June 2001, Kenyon would have filed a bypass

continuation application rather than a national stage

application in order to take advantage of the AIPA patent term

adjustment provisions for the USPTO’s delay. Id. at 4.

     At her deposition, ignoring the fact that Kenyon was

instructed by Mr. Treloar in June 2001 to enter the “national

stage” in the United States of Portus’s international patent,

Cox opined that Mr. Magistre, the Kenyon attorney “should have

known of the law change [when the AIPA became effective], and he

should have done it another way.” Cox Tr. (McCoy Decl., Ex. C)

23-24. Cox further stated that “[t]here was no downside to doing

[a Section 111 application] as compared to the 371. And there

was plenty of downside to doing the 371. And if they weren’t

sure, at absolute worst, instead of doing the 111 they could

have done the 371 and the 111 at no cost.” Id. at 24. The basis

for Cox’s conclusion that had Kenyon acted reasonably it would

                               28
have filed the application under 35 U.S.C. § 111 was based on

her own understanding of the state of the law in 2001 through

the statutes and guidance from the USPTO. Id. at 24-29. Cox also

looked to the USPTO 2014 decision denying Kenyon’s petition to

convert as the “best evidence” for why Kenyon acted unreasonably

in June 2001. Id. at 47, 52.

     Cox’s opinion does not undermine the conclusion that no

reasonable juror could find that Kenyon acted unreasonably when

it filed a national stage application in June 2001 based on the

direction it received from Mr. Treloar. Cox’s testimony is that

Kenyon acted unreasonably when it filed the patent application

under 35 U.S.C. § 371 because the optimal way to proceed would

have been through an application under 35 U.S.C. § 111. But in

arriving at this conclusion, Cox draws exclusively on her own

legal research, conducted during the course of this litigation,

about what would have produced a better result for Portus now

that Cox knows, with the benefit of hindsight, that the USPTO

delayed an initial action on the patent application by more than

three years. But Cox’s opinion is based purely on a

determination that would hold Kenyon to a “standard of

‘infallibility’” based on knowledge of facts only gained with

the benefit of hindsight. See Nomura Asset Capital Corp., 889

N.Y.S.2d 506(Table), at *11. Further, Cox does not provide any

                               29
testimony to rebut Stoll’s testimony that there are advantages

associated with national stage applications not available to

continuation bypass applications. Nor does Cox rebut Stoll’s

testimony that it is impossible to foresee delays in USPTO

action, and therefore that it was not possible to foresee in

June 2001 how much patent term adjustment would be lost by

filing a national stage application in June 2001 rather than a

continuation bypass application.      11   Finally, Cox’s reliance on the

2014 USPTO decision to explain why Kenyon acted unreasonably in

2001 is misplaced for the same reasons explained above because

Cox relies on a standard of care derived from the USPTO’s

hindsight analysis in 2014 rather than an analysis of the

circumstances known to Kenyon in June 2001 including the

instructions Kenyon received from Mr. Treloar at that time.

      Thus, Cox’s opinion, based purely from the perspective of

“perfect vision and wisdom of hindsight,” see Darby, 739 N.E.2d

at 749 (citation omitted), that a 35 U.S.C. § 111 bypass

continuation application should have been pursued is

insufficient to support a reasonable jury’s finding of

negligence. “While [Portus and Cox] pose[] [an alternative]

which might have been pursued by [Kenyon], selection of one

11In this case, Portus was nonetheless afforded 173 days of additional patent
term by the USPTO for a filing that pre-dated that effective date of the
AIPA.

                                     30
among several reasonable courses of action does not constitute

malpractice.” Rosner v. Paley, 481 N.E.2d 553, 554 (N.Y. 1985);

see also Brookwood Cos., Inc. v. Alston & Bird LLP, 49 N.Y.S.3d

10, 15 (App. Div. 2017) (finding no malpractice when the

attorneys could have pursued multiple courses of action, all of

which were reasonable, but one outcome was preferable to the

plaintiff based on a hindsight determination).

     Kenyon’s conduct did not fall below the “ordinary

reasonable skill and knowledge commonly possessed by a member of

the legal profession” in New York in 2001 when Kenyon, with two

days to execute Portus’s “URGENT” instruction to “enter the

National Phase,” applied under 35 U.S.C. § 371, as 87% of

contemporaneous similarly-situated applicants did. See Rich

Products Corp. v. Kenyon & Kenyon, LLP, 9 N.Y.S.3d 513, 514

(App. Div. 2015) (granting summary judgment on a claim for legal

malpractice because the patent attorney was not negligent when

measured at the time of representation). No reasonable jury

could conclude otherwise.

     Thus, Portus has failed to establish that, on the

undisputed facts of this case, a reasonable jury could find that

Kenyon was negligent, given the scope of the engagement, either

when Kenyon failed to advise Portus about the advantages and

disadvantages associated with filing a national stage or

                               31
continuation bypass application in June 2001 or when Kenyon went

ahead and filed a national stage application in June 2001.                   12


                                             B.

             With respect to the third element of a legal malpractice

case, the plaintiff must offer more than “[m]ere speculation

about a loss resulting from an attorney’s alleged omission.”

Giambrone v. Bank of New York, 677 N.Y.S.2d 608, 610 (App. Div.

1998). The plaintiff must prove the existence of “actual and

ascertainable damages” and, therefore, “[a]bsent proof of actual

damages, a claim for attorney malpractice is unsupportable.”

Ressis v. Wojick, 481 N.Y.S.2d 507, 509 (App. Div. 1984).




12       At oral argument, Portus disclaimed any argument that Kenyon was negligent
b    e   cause of a continual failure to convert the application pursuant to 35
U    .   S.C. § 371 to an application pursuant to 35 U.S.C. § 111 during the period
f    o   llowing June 17, 2001 when the application was filed until December 2014
w    h   en the application was finally granted. Tr. at 35. Rather, Portus
e    m   phasized at oral argument that its claim for negligence rests solely on
K    e   nyon’s conduct in June 2001, namely that Kenyon was negligent in filing the
a    p   plication as a 35 U.S.C. § 371 application and in failing to advise Portus
a    d   equately. In any event, Kenyon was not negligent during the time period
f    o   llowing June 2001 for similar reasons that it was not negligent in June
2    0   01. The scope of Kenyon’s representation never changed from the initial
e    n   gagement letter sent by Mr. Treloar to Kenyon in June 2001. Moreover, that
l    e   tter instructed Kenyon that “[i]n the absence of our specific instructions
p    l   ease keep this application in force.” Kenyon did exactly that by continuing
t    o    prosecute the patent application after the non-final rejection in 2005 and
u    l   timately succeeded in getting the application granted in 2014. Finally, the
f    a   ct that Kenyon attempted to convert the application to a bypass
c    o   ntinuation application in August 2014 does not mean that it was negligent
i    n    failing to do so earlier. As explained above, that would substitute a
s    t   andard of care based on retrospective facts for one based on
c    o   ntemporaneous circumstances, in violation of New York law.

                                             32
         Summary judgment should also be granted to the defendant

because the alleged damages in this case are based on expert

testimony that is inadmissible and in any event no reasonable

juror could find that Portus has proffered sufficient evidence

to prove “actual and ascertainable damages” rather than simply

speculation.

                                                         1.

         As an initial matter, Kenyon moves to strike that part of

Lewis’s expert testimony and report that purported to make firm

damages calculations. Kenyon is correct that Lewis’s testimony

and damages calculations are inadmissible under Federal Rule of

Evidence 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc.,

509 U.S. 579 (1993).

         Portus asserts that it suffered an injury in the form of

the “lost” three-and-a-half years of additional patent term on

the ‘526 patent, and that the loss will cost Portus between $9.1

million and $30.5 million. Lewis Rpt., at 35 (Dkt. No. 122, at

47).   13   Portus’s expert, Justin Lewis, arrived at this conclusion

by projecting Portus’s “enforcement campaign revenue and its

13 P o r t u s a l s o s u b m i t t e d t h e e x p e r t r e p o r t o f R y a n Z u r e k t o “ a s s e s s t h e

potential terms of a fundraising agreement that Portus could reasonably
expect to receive in connection with an enforcement/licensing campaign for
its intellectual property.” Zurek Rpt., 3 (Dkt. No. 122, at 79). Zurek
concluded that “a litigation funder would consider the methodology applied by
Mr. Lewis to be a reasonable determination of potential revenues that Portus
would secure through its enforcement campaign.” Id. at 12. Kenyon did not
move to strike Zurek’s report.

                                                         33
discounted present value,” into the future over the course of

the “lost” patent term. Id. at 23. In particular, Lewis

forecasted that Portus would be able to enforce its patent in

the market for Smart Home technologies against the largest

market players, which Lewis asserted are infringing the ‘526

patent, and that Portus would have an estimated 34% success

rate. Id. at 23-25. Lewis’s report and his damages calculations

proceeded from the following set of premises:

     Portus considers much of the Smart Home market revenue
     to be infringing the ‘526 Patent, however it is not
     feasible to extract licensing revenue from the entire
     market, due to the large number of companies within
     the Smart Home market. My model anticipates that after
     securing initial licenses, it would focus its efforts
     primarily on the largest market players. These large
     companies allow Portus to reach at least 30 percent of
     the Smart Home market as part of its
     licensing/enforcement campaign.

Id. at 24. Thus, Lewis’s calculated damages depend on Portus’s

own determinations that much of the Smart Home market, which

Lewis believes ranged from $37 billion to $84 billion globally

in 2017, infringe on the ‘526 patent. Id. at 19, 24.

     However, Lewis is not a lawyer, let alone a patent lawyer,

but rather he is a public accountant certified in California

whose expertise is in the analysis and quantification of

economic damages arising from intellectual property-type cases.

Lewis Rpt., App. B. Lewis is therefore not qualified under

Daubert to opine on a fundamental premise of his damages report,
                               34
namely that “much of the Smart Home market revenue [is]

infringing the ‘526 patent” and that Portus’s enforcement

strategy would succeed against the infringing “largest market

players.” See Protostorm, LLC v. Antonelli, Terry, Stout &

Kraus, LLP, No. 08-cv-0931, 2014 WL 12788845, at *3 (E.D.N.Y.

Mar. 31, 2014) (“[T]he court must confirm that the challenged

opinions are on issues or subjects that are within the expert’s

area of expertise.”). His opinion that much of the smart home

market infringes the ‘526 patent is further inadmissible because

Lewis’s source for the proposition that much of the market is

infringing the ‘526 market appears to be the personal belief of

Portus’s principal. See Arista Records LLC v. Usenet.com, Inc.,

608 F. Supp. 2d 409, 424 (S.D.N.Y. 2009) (citing cases finding

that an expert may not simply transmit hearsay to the jury and

therefore “[a]n expert who simply regurgitates what a party has

told him provides no assistance to the trier of fact through the

application of specialized knowledge.”). Lewis points to no

finding by any court that any participant in the Smart Home

Market is infringing the ‘526 patent, much less 30% of the

market.

     Further, the undisputed facts in the summary judgment

record are that the four “enforcement” actions have so far

yielded $100,000 to Portus during the United States patent term

                               35
beginning in 2014 and that the sale of three sublicenses has

yielded $150,000.                14   To conclude, as Lewis does, that an

additional three-and-a-half-year term in which licenses could be

issued and enforcement actions initiated would gross roughly

between $9 million and $30 million is based on assumptions that

are “so unrealistic and contradictory as to suggest bad faith”

and thus are essentially “an apples and oranges comparison.”

Boucher v. U.S. Suzuki Motor Corp., 73 F.3d 18, 21 (2d Cir.

1996) (per curiam) (quotation marks and citation omitted).

Lewis’s opinions and conclusions are “based on data, a

methodology, or studies that are simply inadequate to support

the conclusions reached [and] Daubert and Rule 702 mandate the

exclusion of that unreliable opinion testimony.” Amorgianos v.

Nat’l R.R. Passenger Corp., 303 F.3d 256, 266 (2d Cir. 2002).                         15


Therefore, Kenyon’s motion to strike Lewis’s purported testimony

is granted.



14       At    oral    argument, counsel for the plaintiff claimed that Portus has
c    o   lle   cted    somewhat more than $500,000 through enforcement actions to date. In
s    u   bse   quent    filings with the Court following oral argument, Portus has offered
e    v   ide   nce t   hat the enforcement actions have yielded $510,000 to Portus through
s    e   ttl   ement    agreements.

15 Kenyon’s rebuttal expert, Mark Peterson, explains how and why Lewis’s
methodology is flawed. McCoy Decl., Ex. F, at 3; Id., Ex. F-2, 16-39.
Specifically, Peterson notes that Lewis simply assumes that the vast majority
of products in the identifiable market are infringing the ‘526 patent and
that Lewis fails to account for the fact that Portus has derived no income
from the Australian patent.

                                                   36
      Without the ability to rely on Lewis’s inadmissible

report, Portus has failed to establish an essential element of

its legal malpractice claim, namely that Portus will suffer

“actual and ascertainable damages” as a result of Kenyon’s

alleged negligence, because Portus points to no other admissible

evidence in the record to establish that it will suffer actual

and ascertainable damages based on Kenyon’s alleged negligence.

See Colon ex rel. Molina v. BIC USA, Inc., 199 F. Supp. 2d 53,

68 (S.D.N.Y. 2001) (“If a proffer of expert testimony is

excluded as inadmissible pursuant to Rule 702, the court must

make the summary judgment determination on a record that does

not include that evidence.”).

                                2.

     In any event, Lewis’s calculations do not establish that

the damages in this case resulting from Kenyon’s alleged

negligence are “actual and ascertainable” rather than mere

“speculation about a loss resulting from an attorney’s alleged

omission.” Giambrone, 677 N.Y.S.2d at 609. It is plain from the

evidence in the record that the alleged damages are not “actual

and ascertainable.” The undisputed facts pertaining to Portus’s

patent-related income are that the Australian patent issued in

2003. From 2012 onward, Portus focused exclusively on a

“monetization” strategy. From 2012 onward, Portus received no

                                37
income from its Australian operations and its Australian patent.

Portus received income from the sale of three sub-licenses in

2016 for a total of $150,000, and Portus received $510,000 from

the four enforcement actions Portus has initiated since the ‘526

patent was issued in 2014.

     The undisputed facts demonstrate that in the roughly five

years that have elapsed from the issuance of the ‘526 patent to

the filing of this motion, Portus has recouped patent-related

income at uncertain intervals and in exceedingly small

quantities. There has never been a steady stream of income on

the ‘526 patent and the alleged monetization program itself is

only a few years old. These undisputed facts provide no sound

basis to determine what, if any, damages were caused by the fact

that Kenyon did not obtain an additional three-and-a-half years

of patent term by filing a 35 U.S.C. § 111 application in June

2001. The alleged damages are “too speculative and incapable of

being proven with any reasonable certainty.” Brown v. Samalin &

Bock, P.C., 563 N.Y.S.2d 426, 426-27 (App. Div. 1990); cf.

Kidder, Peabody & Co., Inc. v. IAG Intern. Acceptance Grp. N.V.,

28 F. Supp. 2d 126, 131 (S.D.N.Y. 1998) (“Although the standard

of reasonable certainty applies equally to both established and

new businesses, new businesses must meet a higher evidentiary

burden in satisfying this standard for the obvious reason that

                               38
there does not exist a reasonable basis of experience upon which

to estimate lost profits with the requisite degree of reasonable

certainty.”) (internal quotation marks omitted), aff’d, 205 F.3d

1323 (2d Cir. 1999). Therefore, no reasonable juror could

conclude that the damages in this case are “actual and

ascertainable” in this case.

     Because Kenyon has carried its burden of demonstrating

that, based on the undisputed facts, the plaintiff has failed to

establish that the defendant was negligent or that there were

actual and ascertainable damages from the alleged negligence,

Kenyon’s motion for summary judgment is granted.




                               CONCLUSION

     The Court has considered all of the arguments of the

parties. To the extent not discussed, they are either moot or

without merit. The plaintiff’s motion to strike the expert

testimony of Robert Stoll is denied. The defendant’s motion to

strike the expert testimony of Justin Lewis is granted. The

defendant’s motion to strike the expert testimony of Clare Cox

is denied. The defendant’s motion for summary judgment is

granted. The Clerk is directed to enter judgment for the




                                   39
defendant dismissing this case. The Clerk is also directed to

close all pending motions and to close this case.

SO ORDERED.

Dated:    New York, New York
          March 27, 2020       __ /s/ John G. Koeltl       ____
                                          John G. Koeltl
                                   United States District Judge




                               40
